270 Wis. 100 (1955)
IN RE FOLSOM:
GREEN LAKE COUNTY DEPARTMENT OF PUBLIC WELFARE, Appellant,
vs.
HENNINGER and others, Respondents.
Supreme Court of Wisconsin.
April 8, 1955.
May 3, 1955.
*102 For the appellant there was a brief by J. L. McMonigal, district attorney, attorney, and the Attorney General and William A. Platz, assistant attorney general, of counsel, and oral argument by Mr. Platz.
No brief or appearance for the respondents.
BROWN, J.
We are extremely reluctant to determine constitutional questions at all upon presentation of only one side *103 of the question and still more reluctant to hold an act of the legislature unconstitutional, even by affirmance of a trial court, when the party alleging the unconstitutionality offers nothing in support of his contention. Under such circumstances we will not attempt to determine the merits of the proposition if it can be avoided. Sec. 251.32, Stats. (Supreme Court Rule 32), states:
"When a cause is submitted or presented by counsel for appellant or plaintiff in error, but not by the opposing party, the judgment or order appealed from may be reversed as of course, without argument."
We invoke that statute now and in accordance with it, and solely because of it, reverse the order of the learned county court.
By the Court.Order reversed, and cause remanded with directions to the county court to proceed with the hearing and determination of the petition as though the constitutionality of sec. 52.01, Stats., had been upheld on its merits.